Citation Nr: 1212786	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a transient ischemic attack (TIA), to include right-sided weakness.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to hypertension and/or medication taken for service-connected disabilities.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus, to include as secondary to hypertension.

6.  Entitlement to service connection for a right shoulder disorder, to include a partial tear of the right supraspinatus, degenerative joint disease (DJD), and bursitis.

7.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected left hip and knee disabilities.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1985 and February 2003 to December 2003, and had additional service in the National Guard, to include from July 13, 1996, to July 27, 1996, and June 25, 2005, to July 9, 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, September 2006, and June 2007 initial rating decisions, as well as subsequent rating decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With respect to the issues of entitlement to service connection for TIA and tinnitus, the Board finds that they arise out of claims received by the RO in August 2005.  The RO issued a rating decision as to both issues in March 2006, and the Veteran filed a timely notice of disagreement in May 2006.  The RO issued a statement of the case in November 2006, and the Veteran filed a substantive appeal in December 2006, after which the RO issued a supplemental statement of the case in May 2007.  Regrettably, due to an error in a February 2007 Deferred Rating Decision, the RO construed the argument in the Veteran's December 2006 substantive appeal-in which he attributed his TIA and tinnitus to his high blood pressure-as new claims for those disorders.  However, new theories of entitlement to the same disorder are not new claims.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (emphasis added).  Therefore, the Board finds that those claims have remained in appellate status arising from the August 2005 claims, and, as such, will be reviewed on a de novo basis.

With respect to the issue of entitlement to service connection for a right leg disorder, the Board finds that it arises out of a claim received by the RO in November 2006.  The RO issued a rating decision in June 2007, and the Veteran filed a timely notice of disagreement in July 2007.  In February 2008, the RO issued a second rating decision confirming and continuing its earlier decision.  The RO proceeded to issue a statement of the case in November 2008; however, it also issued another rating decision on the same issue in November 2008.  The Veteran responded by filing a second timely notice of disagreement in July 2009, which the Board hereby construes as a substantive appeal.  In light of the RO's multiple procedural errors, the Board finds that construing his substantive appeal as untimely would unduly prejudice the Veteran.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the substantive appeal was received by the RO in July 2009, almost a year after the issuance of the November 2008 statement of the case, but there is no evidence that the RO closed the appeal, and the RO certified the appeal to the Board.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claim.  Furthermore, the Board finds that the claim has remained in appellate status arising from the November 2006 claim, and, as such will be reviewed on a de novo basis.

In this regard, the Board observes that, since the Veteran submitted his November 2006 claim, the RO has characterized the issue of entitlement to service connection for a right leg disorder in multiple ways and adjudicated such issues as different claims throughout the course of the appeal.  Specifically, such has been adjudicated as right knee patellofemoral syndrome, iliotibial band syndrome, and mild degenerative joint disease claimed as right leg condition; right lower leg condition (claimed as limb pain, strain gastrocnemius, mild tibial periostitis, and right leg tendonitis); and deep venous insufficiency (claimed as bilateral leg condition).  

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c)  (2011).  In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for a right leg disorder encompasses all reasonably raised diagnoses, to include a right knee disorder and deep venous insufficiency. 

The issues of entitlement to service connection for hypertension, GERD, bilateral hearing loss, tinnitus, a right shoulder disorder, and a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The Veteran does not have a diagnosis of either a TIA or residuals attributable thereto during the pendency of the claim.


CONCLUSION OF LAW

Residuals of a TIA were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated in October 2005, sent prior to the initial March 2006 rating decision, and March 2007 advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the March 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the March 2007 letter was issued after the initial March 2006 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2007 letter was issued, the Veteran's claim was readjudicated in a June 2007 rating decision, a November 2008 rating decision and statement of the case, and a March 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not reported, and neither does the evidence of record show, that he was in receipt of Social Security Administration (SSA) disability benefits for the claimed disorders.  Absent any evidence showing that the Veteran was in receipt of said benefits for the claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination for his claimed residuals of a TIA in October 2005.  The VA examiner opined that there were no residuals of TIA, and based that conclusion on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his August 2005 claim that he experienced a TIA and right side weakness in July 1996, and that he continues to receive treatment for the same.  In a November 2006 letter, the Veteran wrote that his TIA occurred in 1996 while he was performing ACDUTRA and attributed his 1996 TIA to a blood pressure condition.  Similarly, in his December 2006 substantive appeal, the Veteran asserted that he experienced a TIA with right-sided weakness as a result of his hypertension.  In a July 2007 letter, the Veteran specified that his TIA occurred on July 17, 1996.

The Board notes that a TIA is defined as "a brief attack (from a few minutes to an hour) of cerebral dysfunction of vascular origin, with no persistent neurological deficit."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 178 (30th ed. 2003)."

The Veteran's service treatment records show that, on July 17, 1996, the Veteran experienced right-sided weakness and could not speak.  He was transferred to an aid station.  At such time, the diagnosis was rule cerebrovascular accident versus TIA.  The Veteran was subsequently hospitalized for two days with a diagnosis of TIA with right hemiparesis.  A July 23, 1996, record indicates that the Veteran was status post-TIA with weakness on the right side that had resolved completely.  In fact, the Veteran reported that he felt fine.  Clinicians' notations dated in July 2003 and December 2005 also reflect that the Veteran has a history of a TIA.

VA provided the Veteran with a compensation and pension (C&P) examination in October 2005.  The examiner noted that the Veteran reported experiencing a TIA in July 1986 (presumably a typographic error for 1996), with right hemipareses late effect residual, right facial palsy, and poor circulation in the right leg.  On neurological testing, the examiner found that the Veteran's right hemipareses late effect residual was resolved; no late neurological residuals were evidenced; and his reflexes, coordination, sensory perception, and locomotion were all normal.  The examiner diagnosed the Veteran with a TIA by history of right hemiparesis residual, and opined that "[a]t present [I find] no late effect residuals or neurologic pathology to physical examination."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the October 2005 VA examiner is so qualified, his medical opinions constitute competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Furthermore, such conclusion is supported by contemporaneous objective evidence.  In this regard, an August 1996 extracranial cerebrovascular evaluation, to include brachial pressures, carotids Doppler and duplex sonogram, and periorbital study, revealed an impression of essentially normal study without evidence of hemodynamically significant stenosis of the extracranial carotid or vertebral arterial system.  Consequently, the Board assigns great probative value to the VA examiner's report.

In this regard, the Board is cognizant that the Veteran has diagnoses referable to his right shoulder and leg; however, there is no indication that such are residual to his TIA.  Moreover, to the extent that he has specifically alleged right sided weakness and, in July 2008, a private physiatrist, J.L.C.D., M.D., F.A.A.P.M.R., performed nerve conduction studies and an electromyography (EMG) of the Veteran's lower extremities, and diagnosed him with mixed-type motor polyneuropathy, February 2007 and December 2009 diagnostic testing, to include nerve conduction study (NCS) and EMG, were normal and there was no evidence of radiculopathy or peripheral neuropathy.  In light of the fact that diagnostic testing conducted before and after the July 2008 evaluation are consistent, the Board accords more probative weight to the findings than that of the July 2008 evaluation.  Furthermore, there is no indication that the July 2008 findings are residual to a TIA.  As indicated previously, there were no residuals noted in August 1996, immediately following the July 1996 TIA, or in October 2005.  Therefore, the Board finds that the objective evidence of record fails to demonstrate residuals of a TIA.  

The Veteran is competent to report that he has experienced right-sided weakness since his July 1996 TIA.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether the Veteran has late effect residuals or neurologic pathology etiologically related to service is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, while the Veteran is competent to describe his right-sided weakness, the Board accords his statements regarding its etiology no probative value, as he is not competent to opine on that complex medical question.  In this regard, the Board observes that diagnosing neurologic pathology requires specialized electrodiagnostic testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.  By contrast, the October 2005 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's medical history and lay statements as well as the results of neurological testing, prior to coming to his conclusion that the Veteran had no late effect residuals or neurologic pathology.  Therefore, the Board accords greater probative weight to the October 2005 VA examiner's opinion.

Additionally, as noted above, a TIA, by definition, results in "no persistent neurological deficit."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 178 (30th ed. 2003)."  The Board notes that the Veteran has not alleged that his July 1996 episode was something other than a TIA, and neither has he provided any competent medical evidence to that effect.  Furthermore, a diagnosis of TIA is consistent with the findings in the Veteran's service treatment record.  Moreover, no clinician who has diagnosed the Veteran with polyneuropathy has opined that it resulted from the July 1996 episode or is otherwise a residual of a TIA.  Furthermore, all other NCS and EMG testing failed to reveal abnormal neurologic findings.  

The Board further finds that service connection is not warranted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Although the Veteran has alleged continuous right-sided weakness since his July 1996 TIA, the probative value of that lay evidence is outweighed by the August 1996 testing and the October 2005 VA examiner's clinical findings that no late neurological residuals were evidenced, and his reflexes, coordination, sensory perception, and locomotion were all normal, and by Dr. J.R.Z.'s February 2007 findings that the Veteran had no evidence of radiculopathy or peripheral neuropathy on EMG testing.  The Board finds that the aforementioned opinions are entitled to greater probative weight than the Veteran's allegations to the contrary because they are based on medical principles and objective criteria.  Furthermore, while the Board acknowledges Dr. J.L.C.D.'s diagnoses of polyneuropathy in July 2008 based on testing, approximately 12 years after the TIA occurred; however, the intervening October 2005 and February 2007 physicians' findings demonstrate that the Veteran's alleged symptoms have not been continuous since service.  Significantly, Dr. J.L.C.D.'s reports show only that the Veteran had polyneuropathy on examination in July 2008 and August 2009; that physician did not conclude that the Veteran had polyneuropathy from July 1996 through the time of his testing, and neither did he opine that the VA examiner's or Dr. J.R.Z.'s findings were in error.

With respect to the Veteran's contention that his TIA resulted from his hypertension, the Board finds that, as the Veteran does not have residuals of his TIA, the Board need not reach such question as to whether his hypertension caused the TIA in the first place.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, the Board finds that service connection is not warranted for the claimed residuals of a TIA, to include right-sided weakness.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a TIA, to include right-sided weakness.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a TIA, to include right-sided weakness, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for hypertension, GERD, hearing loss, tinnitus, a right shoulder disorder, and a right leg disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

On remand, the AOJ should obtain a list of the Veteran's dates of service, to include his dates of ACDUTRA and INACDUTRA.  Additionally, the AOJ should determine whether, as the Veteran reported in his November 2009 statement, he had combat service in Iraq; if so, the dates of that service should be included in his claims file.

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed hypertension, GERD, bilateral hearing loss, tinnitus, right shoulder disorder, and right leg disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the San Juan VA Medical Center dated from March 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, as will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous examinations in order to adjudicate his service connection claims.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, as discussed herein, the Veteran has alleged that his GERD is secondary to hypertension and/or medication taken for service-connected disabilities; however, he has not been provided with VCAA notice pertaining to this aspect of his claim.  Additionally, while the Veteran was provided notice with the evidence and information necessary to substantiate his claim for service connection for a right leg disorder as secondary to his service-connected left knee disability; he has not been provided such notice regarding to his service-connected left hip disability.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claims.   

Hypertension

The Veteran contends in a November 2006 letter that his blood pressure condition started in 1991, and was confirmed in 1993; he further asserted that he began taking medications for a blood pressure condition in 1991.

In his December 2006 substantive appeal, the Veteran alleged that hypertension increased in severity during periods of ACDUTRA, including from July 13, 1996 to July 27, 1996.  The Veteran reported that "my Hypertension...increased in severity due to hardships' Jungle Training."  The Veteran also asserted that "objective evidence of worsening of [his] pre-existing hypertension condition" includes his TIA; an increase in medication dosage during ACDUTRA from November 14, 2002 to November 30, 2002; and blood pressure readings taken on December 2, 2002, February 14, 2003, July 1, 2003, July 2, 2003, July 7, 2003, July 8, 2003, July 4, 2005, and July 4, 2006.  In a November 2007 letter, the Veteran again reported that his hypertension was aggravated due to his service.

In a November 2009 statement, the Veteran asserted that his high blood pressure "was incurred coincidental to my COMBAT TOUR IN IRAQ."  (Emphasis in original.)

The Veteran's service treatment records include multiple blood pressure readings, including notations of high blood pressure (HBP) in November 2002, May 2003 (noted as controlled), July 2003, June 2006, and June 2009.  Additionally, clinicians diagnosed the Veteran with hypertension in July 2003, and found that it was not deployment-related.  A clinician again diagnosed the Veteran with hypertension in October 2006.

VA clinicians also diagnosed the Veteran with hypertension in October 2006, October 2008, and March 2009.  Additionally, in January 2007, a clinician at Mennonite General Hospital diagnosed the Veteran with uncontrolled arterial hypertension.

VA provided the Veteran with a C&P examination in October 2005, and the VA examiner diagnosed the Veteran with uncontrolled and unstable arterial hypertension.  However, the examiner did not provide an opinion as to whether that hypertension was etiologically related to the Veteran's service.  Therefore, on remand, the Veteran should be scheduled for a new examination.  Barr, supra.  The examiner should opine on whether the Veteran's hypertension is at least as likely as not related to his military service, to include whether it was aggravated thereby.

GERD

The Veteran contends in his August 2005 claim that he has reflux as a result of medication for high blood pressure.  In his December 2006 substantive appeal, the Veteran asserted that his GERD "is due to all prescribed medications that I currently [am] taking for conditions which [were] aggravated in severity due to service.  Also, by those prescribed for severe pain suffered [in] service and after service such as: Aspirin, Ibuprofen, Naproxen NA, Etodolac, Cyclobenzaprine, Methocarbamol, Meloxicam, Percoset and others OTC [over the counter]."

The Veteran's service treatment records include findings of reflux in November 2002 and June 2006.  Additionally, a June 2009 treatment record includes a possible finding of GERD, but it is not fully legible.

In July 2008, a private physician, Dr. J.L.C.D. diagnosed the Veteran with GERD.

VA provided the Veteran with a C&P examination in October 2005, and the VA examiner diagnosed the Veteran with GERD.  However, the examiner did not provide an opinion as to whether the Veteran's GERD was etiologically related to his service.

Therefore, on remand, the Veteran should be scheduled for a new examination.  Barr, supra.  The examiner should opine on whether the Veteran's GERD is at least as likely as not related to his military service, to include whether it was aggravated thereby.  The examiner should also opine on whether the Veteran's GERD is at least as likely as not the result of, or aggravated by, medications that he takes for his service-connected disorders; if so, the examiner should list all of the disorders for which the Veteran takes medication that caused or aggravated his GERD.

Bilateral Hearing Loss

The Veteran contends in his December 2006 substantive appeal that an audiological evaluation on July 4, 2006 occurred during ACDUTRA and indicates bilateral hearing loss.  Therefore, he claims that he is entitled to service connection for bilateral hearing loss.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include the following audiogram results:

June 2001


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
30
LEFT
10
10
15
15
20

Mar. 2003


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
25
LEFT
30
15
20
20
15

VA provided the Veteran with a C&P audiological examination in October 2005.  The examiner found that the Veteran had speech recognition scores of 96, bilaterally.  The examiner found that the Veteran had bilateral hearing within normal limits from 500 Hz to 4000 Hz, excellent speech recognition ability bilaterally, and normal middle ear function.  The audiogram results were as follows:

Oct. 2005


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
20
LEFT
10
15
10
20
15

Additionally, a July 2006 audiogram is of record, with the following results:

July 2006


HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
40
45
LEFT
30
30
30
25
25

In November 2007, a VA audiologist performed an audiology assessment consult and determined that the Veteran had hearing within normal limits bilaterally, normal middle ear function, and excellent word recognition scores.

In light of the July 2006 audiogram results, which appears to reveal bilateral hearing loss pursuant to VA regulations, the Veteran should be scheduled for a new audiological examination.  The examiner should opine on whether the Veteran has hearing loss under the standards described above.  38 C.F.R. § 3.385.  If the examiner finds that the Veteran has qualifying hearing loss, he or she should provide an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Additionally, the examiner should opine as to whether the results of the July 2006 audiogram indicate hearing loss.  If they do not, or if the test results appear invalid, the examiner should explain why.  If the July 2006 results do indicate hearing loss, then the examiner should opine as to whether that hearing loss is at least as likely as not related to the Veteran's military service.

Tinnitus

The Veteran contends in his December 2006 substantive appeal that he has permanent, bilateral ringing in his ears "which increases in severity as secondary to my hypertension."  The Board notes that tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's statements that he experiences ringing in the ears is competent to show a current diagnosis of tinnitus.

VA provided the Veteran with a C&P audiological examination in October 2005, and the VA examiner noted that the Veteran complained of a constant tinnitus in his right ear, which was described as a high frequency, low intensity noise that makes him feel uncomfortable.  The examiner did not opine on whether the Veteran had tinnitus, or, if so, whether it was etiologically related to his service, or to his hypertension.

On remand, the Veteran should be scheduled for a new audiological examination.  The examiner should opine on whether the Veteran's tinnitus is at least as likely as not related to his military service, and whether it is caused or aggravated by his hypertension.

Right Shoulder Disorder 

The Veteran contends in his August 2005 claim that he began experiencing severe pain and limitation in his right shoulder on April 9, 2003.

In his November 2006 notice of disagreement, the Veteran asserted that he injured his shoulder on August 29, 2003 due to heavy lifting while in support of Operation Enduring Freedom; he further reported that he has continued to experience severe pain and limitation of motion in his right shoulder ever since the original injury.

In his April 2007 substantive appeal, the Veteran asserted that his shoulder was injured as a result of heavy lifting of ammunition boxes and military equipment during Operation Enduring Freedom at Fort Bragg, North Carolina (NC), and as a result of severe trauma from a fall while performing a Company Physical Training during ACDUTRA at Camp Santiago, Salinas, Puerto Rico.

In a July 2007 statement, the Veteran again reported that his right shoulder disorder began when he was lifting heavy ammunition boxes and equipment at Fort Bragg, NC.  The Veteran provided similar statements in a September 2008 letter.  In a November 2009 letter, the Veteran asserted that his right shoulder disorder "was incurred coincidental to my COMBAT TOUR IN IRAQ."  (Emphasis in original.)

The Veteran's service treatment records include multiple complaints of right shoulder pain.  In September 2003, a clinician diagnosed the Veteran with right shoulder pain and right shoulder tenderness.  A clinician again diagnosed the Veteran with right shoulder pain in October 2003.  Also in October 2003, a radiologist diagnosed the Veteran with acromioclavicular (AC) joint degenerative change.  In a Statement of Medical Examination and Duty Status dated October 2003, the Veteran's unit commander or unit advisor noted that the Veteran "has pain in his right shoulder.  Doctors state this is the result of the streng[th] he had to do in order to move some heavy weapons such as M-2 (.50 Cal) [and] M-60 Machine Guns.  He had to move heavy boxes of ammo as part of his duties as well.  He is a HAZ MAT NCO [hazardous materials noncommissioned officer]."  In November 2003, the Veteran indicated in his Report of Medical Assessment that he incurred right shoulder pain by lifting equipment.  In an October 2006 Physical Profile, a clinician found that the Veteran had bursitis in his right shoulder.  In March 2007, a clinician diagnosed the Veteran with degenerative changes and probable impingement syndrome in his right shoulder.

VA provided the Veteran with a C&P examination of his joints in October 2005.  The examiner noted that the Veteran stated that his right shoulder problem began in August 2003 due to loading and unloading trucks and working in the armory lifting heavy firearms; the Veteran reported that he was treated with Motrin in service, and that his right shoulder has gotten progressively worse.  The VA examiner diagnosed the Veteran with a partial tear of the supraspinatus with DJD of the right shoulder by magnetic resonance imaging (MRI) testing, as well as right shoulder bursitis secondary thereto.

In an August 2006 addendum, the VA examiner opined that the Veteran's right shoulder disorders were not caused by or the result of incidents in service.  As a rationale, the examiner wrote that one does not develop MRI findings of DJD in short periods of service, that it is a long-standing process, and that the DJD causes partial tears of the supraspinatus and bursitis.  The VA examiner did not opine as to whether the Veteran's reported injuries in service aggravated his right shoulder disorders.

VA provided the Veteran with a second C&P examination of his joints in December 2006.  The examiner noted an August 2003 finding in the Veteran's service records showing that he injured his right shoulder in August 2003 as a result of moving heavy boxes of ammunition, and a report of a November 2006 right shoulder arthroscopy due to a right supraspinatus tear.  The VA examiner diagnosed the Veteran with a right supraspinatus tear with DJD status-post (s/p) arthroscopy in November 2006.  The December 2006 VA examiner did not provide an etiological opinion.

The Veteran received treatment from VA clinicians for his right shoulder on multiple occasions.  In November 2005, a VA radiologist performed x-rays of the Veteran's right shoulder and found that there was no radiographic evidence of bony, articular soft tissue abnormalities.  In September 2006, a VA physician diagnosed the Veteran with a shoulder impingement with a partial tear of the rotator cuff.  In October 2006, the Veteran reported that his bilateral shoulder pain had existed since 2003, and had worsened in the past month; the VA physician diagnosed the Veteran with a muscle spasm and osteoarthritis (OA).

The Veteran also received treatment from private clinicians for his right shoulder.  In October 2005, a radiologist, E.G.G., M.D., performed an MRI of the Veteran's right shoulder and diagnosed a tear of the supraspinatus tendon at its insertion in the greater tuberosity of the humerus, as well as degenerative changes in the acromioclavicular joint.  In November 2006, an orthopedic surgeon, L.A.M.T., M.D., noted that the Veteran reported having injured his right shoulder while lifting a heavy load at Fort Bragg; the physician diagnosed the Veteran with shoulder impingement syndrome and rotator cuff tears bilaterally.  In a June 2007 letter, Dr. L.A.M.T. wrote that the Veteran had surgery on November 22, 2006 to repair a torn tendon and decompress (i.e., remove the spurs from) the right shoulder; he noted that the most recent x-rays of the right shoulder, taken in June 2007, showed adequate position of the implant and no major abnormalities.

In light of the foregoing, the Veteran should be scheduled for a new examination.  Barr, supra.  The examiner should opine on whether the Veteran's right shoulder disorder is at least as likely as not related to his military service, to include whether it was aggravated thereby.

Right Leg Disorder

The Veteran contends in his November 2006 claim that he began experiencing sharp and deep right leg pain while running during physical training (PT); he reported that he experienced the same pain during PT on July 1, 2006, while on ACDUTRA, and that he continues to feel that pain whenever he begins to run or walk quickly as part of PT.  In a November 2007 statement, the Veteran asserted that his leg pain arose from an injury during PT on June 27, 2003, and that he received treatment in service for tendonitis on July 1, 2003.

A March 1998 private treatment record reflects mild deep venous insufficiency bilaterally and mild superficial venous insufficiency bilaterally.  

The Veteran's service treatment records include a clinician's July 2003 notation of a complaint of pain in both legs that increases with running and decreases with rest and medication; the clinician diagnosed tendonitis (although it is unclear whether that diagnosis pertains to both legs or only the left), and found that it was not deployment-related.

A November 2006 treatment record reflects complaints of recurrent pain in both legs mainly in the car area since years ago.  The Veteran specifically complained of leg pain in the calf and thigh areas.  Following a physical examination that revealed abnormalities, limb pain and leg strain gastrocnemius were diagnosed.

In December 2006, the Veteran complained of bilateral calf pain.  A venous study revealed deep venous insufficiency at the popliteal vein bilaterally and superficial venous insufficiency at the right greater saphenous vein.  A bone scan demonstrated mild bilateral tibial periostitis.  In April 2008, a clinician at the Fort Buchanan Health Clinic noted the Veteran's report of bilateral leg pain, and diagnosed him with limb pain.  

A March 2010 VA examination revealed diagnoses of right knee patellofemoral pain syndrome, right iliotibial band syndrome, and right knee degenerative joint disease.  The examiner opined that the Veteran's right knee disorder was not caused by or a result of his service-connected degenerative changes with condromalacia of the left knee.  He further stated that the right knee disorders were secondary to the aging process and there was no evidence of bilateral knee instability to suggest changes on weight (force) bearing joints due to pain or instability.  However, the examiner did not offer an opinion as to whether the Veteran's left knee disability aggravated his right knee disorders.

The Board also notes that the Veteran is service-connected for a left hip disability; however, no opinion regarding whether the Veteran's right leg disorder is secondary to such service-connected disability has been obtained.  Furthermore, no opinion regarding whether the Veteran's right leg disorder is directly related to service, to include his July 2003 complaints and diagnosis of tendonitis.  

Therefore, on remand, the Veteran should be scheduled for a new examination.  Barr, supra.  The examiner should opine on whether the Veteran's right leg disorder is at least as likely as not related to his military service.  The examiner should also opine on whether the Veteran's right leg disorder is at least as likely as not the result of, or aggravated by, his service-connected left hip and/or left knee disabilities. 




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for GERD as secondary to hypertension and/or medication taken for service-connected disabilities as well as the evidence and information necessary to substantiate his claim of entitlement to service connection for a right leg disorder as secondary to his service-connected left hip disability.

2.  Obtain a list of the Veteran's dates of service, to include his dates of ACDUTRA and INACDUTRA, and include that list in his claims file.

Contact the National Personnel Records Center and any other appropriate source to determine whether, as the Veteran reported in his November 2009 statement, he had combat service in Iraq.  An affirmative or negative response, as well as the dates of that service (if applicable), should be included in his claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension, GERD, bilateral hearing loss, tinnitus, right shoulder disorder, and right leg disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the San Juan VA Medical Center dated from March 2010 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should confirm the Veteran's diagnosis of hypertension and then offer an opinion as to whether such hypertension clearly and unmistakably pre-exist his entry to any period of active duty, to include the period from May 1985 to November 1985, February 2003 to December 2003, or any subsequent period of active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing hypertension did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's hypertension during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it least as likely as not that the Veteran's hypertension is related to any period of active duty, to include his multiple documented reports of high blood pressure and hypertension in his service treatment records?  

The examiner should also offer an opinion as to whether the Veteran's hypertension was incurred during, or in increased in severity beyond the natural progression of the disease, i.e., was aggravated, during any period of ACDUTRA that began after 1991, to include July 13, 1996, to July 27, 1996, when the Veteran had his TIA, and June 25, 2005, to July 9, 2005, or any subsequent period of ACDTURA.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology, and the results of his blood pressure testing.  The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed GERD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If GERD is found, or if the examiner finds a valid diagnosis of GERD during the pendency of the claim (i.e., from August 2005 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include findings of reflux in his service treatment records dated November 2002 and June 2006.  If the examiner finds that any diagnosis of GERD during the pendency of the claim is invalid, he or she should explain why.

The examiner should also opine on whether the Veteran's GERD is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his hypertension, to include medications taken for such disease.

The examiner should also opine on whether the Veteran's GERD is at least as likely as not caused or aggravated by medications that he takes for his other disorders.  If so, the examiner should list all of the disorders for which the Veteran takes medication that caused or aggravated his GERD.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If hearing loss is found, or if the examiner finds a valid diagnosis of hearing loss during the pendency of the claim (i.e., from August 2005 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service.  If the examiner finds that any diagnosis of hearing loss during the pendency of the claim-including the July 2006 audiogram-is invalid, he or she should explain why.

The examiner should also opine whether the Veteran's tinnitus is at least as likely as not related to his military service.  He or she should further opine as to whether the Veteran's tinnitus at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his hypertension.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his audiological testing.  The rationale for any opinion offered should be provided.

7.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right shoulder disorder and right leg disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Right Shoulder
The examiner should provide a diagnosis for all right shoulder disorder found to be present.

If a right shoulder disorder is found, or if the examiner finds a valid diagnosis of a right shoulder disorder during the pendency of the claim (i.e., from August 2005 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his multiple documented reports of a right shoulder disorder in his service treatment records.  If the examiner finds that any diagnosis of a right shoulder disorder during the pendency of the claim is invalid, he or she should explain why.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

Right Leg 
The examiner should provide a diagnosis for all right leg disorders found to be present, to include a right knee disorder and deep venous insufficiency.

If a right leg disorder is found, or if the examiner finds a valid diagnosis of a right leg disorder during the pendency of the claim (i.e., from August 2005 to the present), the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his July 2003 complaints and diagnosis of tendonitis as documented in his service treatment records.  If the examiner finds that any diagnosis of a right leg disorder during the pendency of the claim is invalid, he or she should explain why.

The examiner should also offer an opinion as to whether the Veteran's right leg disorder is caused or aggravated by (permanently increased in severity beyond the natural progress) his service-connected left hip and/or left knee disorders.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


